IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSEPH D. WILLIAMS,                     §
                                         §
       Defendant Below,                  §   No. 29, 2018
       Appellant,                        §
                                         §
       v.                                §   Court Below—Superior Court
                                         §   of the State of Delaware
 STATE OF DELAWARE,                      §
                                         §   Cr. ID No. 9809018249 (N)
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: March 6, 2018
                           Decided: May 7, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      The Court has considered carefully the opening brief, the motion to affirm, and

the record on appeal. We conclude that the judgment below should be affirmed on the

basis of and for the reasons assigned by the Superior Court in its well-reasoned decision

dated December 21, 2017. The Superior Court did not err in concluding that Williams’

second motion for postconviction relief was procedurally barred and did not satisfy the

pleading requirements of Superior Court Criminal Rule 61(i)(5) and (d)(2).

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court

is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Karen L. Valihura
                                              Justice